Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claim 18 (line 7) the recitation “at least a portion the” is seen to be a typographical error.  For purposes of examination, the recitation is understood to intended to be typed –at least a portion of the--.  An examination on the merits, as best understood, is discussed below.


Double Patenting
The nonstatutory obviousness-type double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims1-4, 6, 8-13, 16, 18, 19 and 21 are rejected on the ground of nonstatutory double patenting over claim  1-3, 5 and 7-17 of U. S. Patent No. 10499690 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the comparison of claims discussed herein.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Comparison of claim 1 of this application with claim 1 of the patent. 
Application claim 1. A vapor___-generating article, comprising;
Patent _____claim 1. An aerosol-generating article 

As supported by the Merriam-Webster definitions inserted immediately below, vapor is a smoke and aerosol is a smoke.  
Vapor


(Entry 1 of 2) 1 : diffused matter (such as smoke or fog) suspended floating in the air and impairing its transparency. 2a : a substance in the gaseous state as distinguished from the liquid or solid state.

Vapor | Definition of Vapor by Merriam-Webster
www.merriam-webster.com › dictionary › vapor


Aerosol
 noun

aero·​sol | \ ˈer-ə-ˌsäl  , -ˌsȯl  \
Definition of aerosol
1: a suspension of fine solid or liquid particles in gas, Smoke, fog, and mist are aerosols.airborne aerosol transmission of infective viral particlesalso aerosols plural : the fine particles of an aerosolstratospheric aerosols

Aerosol | Definition of Vapor by Merriam-Webster
www.merriam-webster.com › dictionary › aerosol


a housing __________________with a first end and a second end, the housing defining a cavity; 

the aerosol-generating article having an outlet end and a distal end upstream from the outlet end, 
While the patent does not claim a housing, however “article” from the patent is seen to be equivalent to “housing” of this application.  
As can be seen from the claim comparison, while using different words is evident, the first end is equivalent to the “outlet end” and the “second end” is equivalent to the “distal end”.  
a middle of the aerosol-generating article being an equal distance between the outlet end and the distal end,
As can be seen in the analysis immediately below, this application claims a middle section and the meaning of middle is seen to be equivalent to “equal distance”.
a first volatile _____substrate in a first frangible capsule, the first frangible capsule being between the first end and a middle section of the housing; 
a first volatile liquid substrate in a first frangible capsule, the ___frangible capsule being between the distal end and the middle
This application only claims a “volatile substrate” and the “volatile liquid substrate” from claim 1 is seen to be a different word recitation that meets the claim language.

and a pre-vapor formulation retention medium, at least a portion 
and a liquid _____________retention medium, at least a portion 
Liquid from the patent is seen to be equivalent to “pre-vapor”.  For instance, basic states or forms of matter are solid, liquid or vapor states or forms.  

the pre-vapor formulation retention medium being between the first end and the middle section, 
the liquid _____________retention medium being between the distal end and the middle,

wherein the vapor-generating article is configured to be 
---______________________________________for use with

connected to an electrically-operated vapor-generating device,
 ____________an electrically-operated aerosol-generating device,


a second volatile _______substrate in a second frangible capsule, the second frangible capsule being between the first end and the middle section of the housing (this is claim 2 of this application).
a second volatile liquid substrate in a second frangible capsule, the second frangible capsule being between the distal end and the middle ______; 



wherein __________the article is __configured such that air is drawn through the article from the distal end to the outlet end if a negative pressure is applied to the outlet end.

However, patent claim 1 differs from this application claim 1 because patent claim 1 claims that the aerosol-generating article being a consumable article.
Consumable is seen to be a broad term that is seen to be equivalent to a product that can are used up or discarded.  Please see the definition from Wikipedia below.  As evidenced by the Wikipedia definition below, consumable products are well-known.  


Consumables
From Wikipedia, the free encyclopedia
Jump to navigationJump to search
Not to be confused with consumer goods.
Consumables (also known as consumable goods, non-durable goods, or soft goods) are goods that are intended to be consumed. People have, for example, always consumed food and water. Consumables are in contrast to durable goods. Disposable products are a particular, extreme case of consumables, because their end-of-life is reached after a single use.
Consumables are products that consumers use recurrently, i.e., items which "get used up" or discarded. For example consumable office supplies are such products as paper, pens, file folders, Post-it notes, and toner or ink cartridges. This is in contrast to capital goods or durable goods in the office, such as computers, fax machines, and other business machines or office furniture.
It would have been obvious for one skilled in the art to modify this application claim 1 from claim 1 of the patent.
One skilled in the art would have been motivated to look eliminate consumable products in order to reduce waste.  


Comparison of claim 18 of this application with claim 16 of the patent.
Claim 18 of this application.  
A vapor-generating system, comprising: a vapor-generating article, 
Claim 16 of the patent.    
An aerosol-generating system, comprising: an aerosol-generating article,
As supported by the Merriam-Webster definitions inserted in the explanation of the rejection of claim 1, vapor is a smoke and aerosol is a smoke.  




a first volatile substrate in a first frangible capsule, the first frangible capsule being between the first end and a middle section of the 
a first volatile liquid substrate in a first frangible capsule, the frangible capsule being between the distal end and the middle, 


 


a housing __________________with a first end and a second end, the housing defining a cavity; 
the aerosol-generating article having an outlet end and a distal end upstream from the outlet end, 
While the patent does not claim a housing, however “article” from the patent is seen to be equivalent to “housing” of this application.  
As can be seen from the claim comparison, while using different words is evident, the “first end” is equivalent to the “outlet end” and the “second end” is equivalent to the “distal end”.  




and a pre-vapor formulation retention medium, at least a portion the pre-vapor formulation retention medium being between the first end and the middle section, 
and a liquid ______________retention medium, at least a portion the liquid ___________retention medium being between the distal end and the middle,


wherein the vapor-generating article is configured to be connected to an electrically-operated vapor-generating device, 
The same structure is being claimed and seen to be able to be configured to complete the same function. 

the vapor-generating article being configured to allow air to be drawn through from the first end to the second end ________if a negative pressure is applied to the second end; 
wherein the _______________article is configured such that air is drawn through the article from the distal end to the outlet end if a negative pressure is applied to the outlet end; 

and an electrically-operated vapor-generating device, the electrically-operated vapor-generating device 
and an electrically-operated aerosol-generating device, the electrically-operated aerosol-generating device



including a heating element that is configured to heat _________________the first including a heating element ________________for heating at least one of the first 
volatile _____substrate 
volatile liquid substrate 


retained in the pre-vapor formulation retention medium to form a vapor. 
 retained in the liquid ____________retention medium to form an aerosol.


a middle of the aerosol-generating article being an equal distance between the outlet end and the distal end, (same reasoning as addressed in claim 1 herein)


a second volatile liquid substrate in a second frangible capsule, the second frangible capsule being between the distal end and the middle; please see claim 16 of the patent.
However, patent claim 18 differs from this application claim 16 because patent claim 18 claims that the aerosol-generating article being a consumable article.
Consumable is seen to be a broad term that is seen to be equivalent to a product that can are used up or discarded.  Please see the definition from Wikipedia below.  As evidenced by the Wikipedia definition below, consumable products are well-known.  


Consumables
From Wikipedia, the free encyclopedia
Jump to navigationJump to search
Not to be confused with consumer goods.
Consumables (also known as consumable goods, non-durable goods, or soft goods) are goods that are intended to be consumed. People have, for example, always consumed food and water. Consumables are in contrast to durable goods. Disposable products are a particular, extreme case of consumables, because their end-of-life is reached after a single use.
Consumables are products that consumers use recurrently, i.e., items which "get used up" or discarded. For example consumable office supplies are such products as paper, pens, file folders, Post-it notes, and toner or ink cartridges. This is in contrast to capital goods or durable goods in the office, such as computers, fax machines, and other business machines or office furniture.
It would have been obvious for one skilled in the art to modify this application claim 1 from claim 1 of the patent.
One skilled in the art would have been motivated to look eliminate consumable products in order to reduce waste.  




Claim 2 of this application has been addressed in the comparison of claim 1 above. 


Claim 3 of this application. The vapor-generating article of claim 2, 
wherein the vapor-generating article includes, 
Claim 2 of the patent. The aerosol-generating article of claim 1, 
wherein the _______________article includes, 

a pre-vapor formulation, ________the first volatile substrate including a first constituent of the ______pre-vapor formulation, and the second volatile __substrate including a second constituent of the pre-vapor formulation. 
a liquid aerosol-forming substrate, the first volatile liquid substrate including a first constituent of the liquid aerosol-forming substrate, and the second volatile liquid __substrate including a second constituent of the liquid aerosol-forming substrate. 

Claim 4 of this application is equivalent to claim 3 of the patent. 

Claim 6 of this application is substantially the same as claim 5 of the patent with exception that this application claim 6 claims “once the first volatile substrate …” compared to the patent claim 5 the claims “after the first and second volatile substrate …”.  However, this is seen to be the use of different words to claim the same function and structure. 


Claim 9 of this child application is substantially the same as claim 8 of the patent.
Claim 10 of this child application is substantially the same as claim 9 of the patent.
Claim 11 of this child application is substantially the same as claim 10 of patent.
Claim 12 of this child application is substantially the same as claim 11 of patent.
Claim 13 of this child application is substantially the same as claim 12 of patent.
Claim 14 of this child application is substantially the same as claim 13 of patent, but claim 14 depends upon the allowable subject matter of claim 7.
Claim 15 of this child application is substantially the same as claim 14 of patent, but claim 15 depends upon the allowable subject matter of claim 7.
Claim 16 of this child application is substantially the same as claim 15 of patent.

Comparison of claim 18 of this application with claim 16 of the patent.
Claim 18 of this application.  
A vapor-generating system, comprising: a vapor-generating article, 
Claim 16 of the patent.    
An aerosol-generating system, comprising: an aerosol-generating article,
As supported by the Merriam-Webster definitions inserted in the explanation of the rejection of claim 1, vapor is a smoke and aerosol is a smoke.  





a first volatile liquid substrate in a first frangible capsule, the frangible capsule being between the distal end and the middle, 


 


a housing __________________with a first end and a second end, the housing defining a cavity; 
the aerosol-generating article having an outlet end and a distal end upstream from the outlet end, 
While the patent does not claim a housing, however “article” from the patent is seen to be equivalent to “housing” of this application.  
As can be seen from the claim comparison, while using different words is evident, the “first end” is equivalent to the “outlet end” and the “second end” is equivalent to the “distal end”.  




and a pre-vapor formulation retention medium, at least a portion the pre-vapor formulation retention medium being between the first end and the middle section, 
and a liquid ______________retention medium, at least a portion the liquid ___________retention medium being between the distal end and the middle,


wherein the vapor-generating article is configured to be connected to an electrically-operated vapor-generating device, 
The same structure is being claimed and seen to be able to be configured to complete the same function. 

the vapor-generating article being configured to allow air to be drawn through from the first end to the second end ________if a negative pressure is applied to the second end; 
wherein the _______________article is configured such that air is drawn through the article from the distal end to the outlet end if a negative pressure is applied to the outlet end; 

and an electrically-operated vapor-generating device, the electrically-operated vapor-generating device 
and an electrically-operated aerosol-generating device, the electrically-operated aerosol-generating device



including a heating element that is configured to heat _________________the first including a heating element ________________for heating at least one of the first 
volatile _____substrate 
volatile liquid substrate 


retained in the pre-vapor formulation retention medium to form a vapor. 
 retained in the liquid ____________retention medium to form an aerosol.


a middle of the aerosol-generating article being an equal distance between the outlet end and the distal end, (same reasoning as addressed in claim 1 herein)

a second volatile _____substrate in a second frangible capsule, the second frangible capsule being between the first end and the middle section of the housing (claim 19 of this child application), 
a second volatile liquid substrate in a second frangible capsule, the second frangible capsule being between the distal end and the middle; please see claim 16 of the patent.
However, patent claim 18 differs from this application claim 16 because patent claim 18 claims that the aerosol-generating article being a consumable article.
Consumable is seen to be a broad term that is seen to be equivalent to a product that can are used up or discarded.  Please see the definition from Wikipedia below.  As evidenced by the Wikipedia definition below, consumable products are well-known.  


Consumables
From Wikipedia, the free encyclopedia
Jump to navigationJump to search
Not to be confused with consumer goods.
Consumables (also known as consumable goods, non-durable goods, or soft goods) are goods that are intended to be consumed. People have, for example, always consumed food and water. Consumables are in contrast to durable goods. Disposable products are a particular, extreme case of consumables, because their end-of-life is reached after a single use.
recurrently, i.e., items which "get used up" or discarded. For example consumable office supplies are such products as paper, pens, file folders, Post-it notes, and toner or ink cartridges. This is in contrast to capital goods or durable goods in the office, such as computers, fax machines, and other business machines or office furniture.
It would have been obvious for one skilled in the art to modify this application claim 1 from claim 1 of the patent.
One skilled in the art would have been motivated to look eliminate consumable products in order to reduce waste.  
Claim 19 of this child application is discussed in the rejection of claim 18 of this child application because it has the substantially the same subject matter as a portion claimed in claim 16 of the patent. 
Claim 21 of this child application is substantially the same as claim 17 of patent.

Allowable Subject Matter

Claim(s) 5, 7, 14, 15, 17, 20 and 22 have allowable subject matter.
Claim(s) 5, 7, 14, 15, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not show the unique structure of the following claims.
Claim 5. The first volatile substrate is releasably contained within the first frangible capsule, the pre-vapor formulation retention medium being located near the first frangible capsule, the pre-vapor formulation retention medium being configured to retain the first volatile substrate once the first volatile substrate is released from the first frangible capsule.

Claim 7. The housing including an outer wrapper, the outer wrapper being configured to hold together a plurality of elements, the pre-vapor formulation retention medium being in a first element of the plurality of elements.

Claim 15 of this child application is substantially the same as claim 14 of patent, but claim 15 depends upon the allowable subject matter of claim 7.
Claim 17. The housing including an outer wrapper, the outer wrapper being a non-porous material. 
Claim 20. The vapor-generating system includes, a pre-vapor formulation, the first volatile substrate including a first constituent of the pre-vapor formulation, and the second volatile substrate including a second constituent of the pre-vapor formulation.
Claim 22. The heating element is a piercing element, the heating element being configured to pierce at least one of the first frangible capsule and the second frangible capsule. 


 This structure, in combination with all the other elements of the claim is not seen to be anticipated by the prior art and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 
If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
The prior art listed on PTO form 892 is the U.S. Patent from the parent application and the U.S. Publication from this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 8:00 A.M. to 5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at 571-272-2009.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.
Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/James Harvey/
James Harvey
						January 29, 2021